commissioners of the metropolitan board of health, as such claiming to constitute a board of excise, in and for the metropolitan police district of the state of New York, excepting and excluding the county of Westchester. The (alleged) board of excise, in and for the metropolitan police district of the state of New York, excepting and excluding the county of Westchester, Thomas 0. Acton, Joseph S. Boswobth, John G. Bergen and Benjamin F. Manierre, commissioners of the metropolitan police, of the metropolitan police district of the stato of New York, “ the board of metropolitan police of the metropolitan police district of the state of New York,” John A. Kennedy and Nathaniel B. Mills, defendants.
John Graham, for plaintiff.
Charles Tracy, George Bliss, Jr., and A. J. Yanderpoel, for defendants.